Citation Nr: 0014014	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-01 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral knee disability as a result of Department of 
Veterans Affairs total knee replacements performed in 1996.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This appeal arises from a May 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) that denied a claim 
for compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for bilateral knee replacements.  In July 1998, the RO 
denied service connection for a right eye injury and for 
bilateral hearing loss disability.


FINDINGS OF FACT

1.  The veteran underwent a total right knee replacement in 
February 1996 at a Department of Veterans Affairs (VA) 
facility and a left total knee replacement in June 1996 at a 
VA facility.

2.  The veteran states that he has been experiencing 
increased pain and other symptoms, such as clicking and 
snapping, in his knees (and particularly on the right), since 
the two knee placements were performed in 1996.

3.  The veteran has undergone several additional surgeries 
(arthrotomies, lateral releases) on his knees to address some 
of his bilateral knee symptoms.

4.  The veteran has presented evidence of VA treatment 
(consisting of bilateral total knee replacements), ensuing 
pain and other symptoms, and additional surgeries performed 
in response to the post-knee replacements.

5.  On separation from active duty, the veteran's ears were 
described as having no defects or disease.

6.  On VA examination in January 1998, the examining VA 
physician opined that the veteran's current hearing loss was 
consistent with hearing loss due to age and not due to 
acoustic trauma.

7.  The veteran states that he injured his right eye during 
combat on board a naval vessel during his active service.  

8.  On separation from active duty the veteran's eyes were 
described as having no disease or anatomical defects.

9.  The veteran has not presented competent evidence of a 
relationship between any in-service injury to his right eye 
and any current right eye disability.


CONCLUSIONS OF LAW

1.  A claim for benefits under 38 U.S.C.A. § 1151 for 
bilateral knee disability resulting from VA total knee 
replacements performed in 1996 is well grounded.  38 U.S.C.A. 
§§ 1151(a), 5107(a) (West 1991).

2.  A claim for service connection for a hearing loss 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).

3.  A claim for service connection for residuals of a right 
eye injury is not well grounded.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry is whether the veteran's claims are well 
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
held that, under 38 U.S.C. § 5107(a) (West 1991), VA has a 
duty to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999) 
(per curiam).  The threshold question is whether a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  If a claimant meets this threshold requirement, 
VA's duty to assist in developing the facts pertinent to the 
claim under 38 U.S.C.A. § 5107(a) is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75-76; King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Court has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (emphasis added); see also Espiritu  v. Derwinski, 2 
Vet. App. 492, 494 (1992).  If the claimant has not presented 
a well-grounded claim, then the appeal fails as to that 
claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) to assist the claimant any further in the 
development of that claim.  Epps, 126 F.3d at ; Murphy, 
1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. App. 477 
(July 14, 1999) (VA cannot assist a claimant in developing a 
claim which is not well grounded).  

Service connection for bilateral knee disability
under 38 U.S.C.A. § 1151

The Board now analyzes the veteran's claim for benefits under 
38 U.S.C.A. § 1151 due to bilateral knee replacements and 
surgeries performed at a VA facility.  Pursuant to 
38 U.S.C.A. § 5107(a), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  Determining whether a claim is well grounded 
requires consideration of the pertinent statutes and 
regulations.  

The veteran first filed a claim seeking benefits under 
section 1151 based on the theory that VA total knee 
replacements resulted in disability in October 1996.  At the 
time of that October 1996 claim, 38 U.S.C.A. § 1151 (West 
1991) provided, in pertinent part: 

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment . . 
., and such injury or aggravation results in 
additional disability to or the death of such 
veteran, disability or death compensation under 
this chapter . . . shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service-connected.

(While section 1151 was subsequently amended, the amendments 
apply only to claims filed on or after October 1, 1997.  See 
Pub. L. No. 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 
(1996) (found at 38 U.S.C.A. § 1151 note) (subsection (c) 
nullifying October 1, 1996, effective date set forth in 
subsection (b)(1)); see also 38 U.S.C.A. § 1151 (Supp. III 
1997); Jones v. West, 12 Vet. App 460, 463 (1999) (discussing 
amendment to section 1151).  The veteran filed his claim in 
October 1996.  "Hence, the earlier version of section 1151 . 
. . is applicable to the instant case and will be the only 
version hereafter referred to . . . ."  Jones, supra.  Thus, 
the veteran here is not required to show an element of fault 
on the part of VA.  See Brown v. Gardner, 513 U.S. 115, 130 
(1994). 

The Court has held that a claim under prior section 1151 
must, as must all claims, be well grounded, and that such a 
claim is well grounded when a claimant submits: "(1) Medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of [VA] 
hospitalization [or] medical or surgical treatment . . . ; 
and (3) medical evidence of a nexus between that asserted 
injury . . . and the current disability."  Jones, 12 Vet. 
App. at 464.  

First, the record reveals that the veteran has undergone 
several surgeries on each knee subsequent to the knee 
replacements performed in 1996.  In addition, the veteran 
states that he has been experiencing a greater amount of knee 
pain, particularly in his right knee, ever since the 
bilateral knee replacements.  Second, the record includes 
surgical and treatment records indicating that surgery was 
needed to address the veteran's global pain subsequent to the 
knee replacements and other symptoms such as snapping and 
popping heard in the knees.  Third, the surgical and 
treatment records relate the post-replacement surgeries to 
the total knee replacements performed at the VA medical 
facility.  In sum, the veteran has submitted evidence 
sufficient to render well grounded his claim that he incurred 
an additional disability to his knees as a result of VA 
medical treatment.  The Board emphasizes that a determination 
that a claim is well grounded is not a determination that the 
claim should be granted; the well groundedness determination 
only triggers VA's duty to assist the veteran in the 
development of his claim under 38 U.S.C.A. § 5107.  In sum, 
here, for purposes of well groundedness alone, the veteran 
has submitted evidence that he had bilateral knee 
replacements at a VA medical facility, that he experienced 
increasing pain, snapping, clicking and other symptoms 
subsequent to the surgeries, and that additional surgeries 
were performed to alleviate some of the symptoms that 
resulted after the bilateral knee replacements.  The Board 
finds that the veteran's section 1151 claim is well grounded.

Service connection for hearing loss disability

The Board now turns to the veteran's service connection claim 
for a hearing loss disability.

As previously discussed, the Board must first determine if 
the veteran's claim is well grounded in light of the 
pertinent statutes and regulations.  The Board must consider 
to determine if the veteran incurred or aggravated hearing 
loss during his active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In this 
particular case, the Board must evaluate the veteran's 
hearing loss service connection claim in light of the 
regulation governing such claims.  The existence of a hearing 
loss disability for VA purposes is based on the criteria set 
forth in 38 C.F.R. § 3.385 (1999):

For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are 
less than 94 percent.

Prior to his separation from service, the veteran underwent a 
physical examination in February 1946.  At that time, 
whispered voice testing was 15/15 bilaterally; spoken voice 
testing was also 15/15 bilaterally.  The examining physician 
indicated that there was no disease or defect of the 
veteran's ears.

In July 1997, the veteran sought treatment at a VA medical 
facility for hearing loss.  He attributed his hearing loss to 
in-service noise exposure, consisting of gunfire and airplane 
noise.  The examining VA audiologist remarked that the 
veteran had normal steadily sloping to moderately severe 
hearing loss in both ears.  The diagnosis was sensorineural 
hearing loss bilaterally.  Subsequently, the veteran was 
given hearing aids.  

In January 1998, the veteran underwent a VA examination to 
assess the degree of his hearing loss.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
50
55
LEFT
25
25
40
55
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
This examination certainly supports a finding of current 
hearing loss disability, as measured for VA compensation 
purposes under 38 C.F.R. § 3.385.

However, the examining VA audiologist also reviewed the 
veteran's account of in-service noise exposure due to his 
activities as a gunner in the Navy and due to his exposure to 
military aircraft.  The audiologist also repeated the 
veteran's account of no post-service occupational or 
recreational noise exposure.  The veteran also informed the 
audiologist that he had tinnitus.  Based on the audiological 
evaluation and the veteran's history, the audiologist 
rendered a diagnosis of "[s]ensorineural hearing loss that 
is similar to age norms, i.e., test results do not provide 
convincing evidence of acoustic trauma."  Thus, the January 
1998 VA audiological examination found a current hearing loss 
disability but did not attribute the current hearing loss 
disability to in-service acoustic trauma reported by the 
veteran.  Accordingly, absent evidence of a nexus between any 
in-service noise exposure and a current hearing loss 
disability, the veteran's claim is not well grounded.




Service connection for a residuals of a right eye injury

With respect to the veteran's service connection claim for 
residuals of an injury to his right eye, the same analysis 
applies.  The Board must first determine if the veteran's 
claim is well grounded.

The veteran has stated that his right eye was injured during 
service when his vessel was hit during combat.  He states 
that his vision has not been the same since that time. 

The veteran's statement that he incurred an eye injury 
during combat raises the potential applicability.  For 
purposes of this claim, the Board will accept the veteran's 
statement regarding his combat service.  Therefore, the 
Board must address the applicability of provisions relating 
to service connection on the basis of combat veteran status 
under 38 U.S.C.A. § 1154(b) (West 1991).  

The Court has addressed the meaning of 38 U.S.C.A. § 1154(b) 
in a string of cases that has included Caluza, 7 Vet. App. 
at 507.  The relevant combat veteran statute, 38 U.S.C.A. 
§ 1154(b), specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection of a disease or injury. See, e.g., Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  Section 
1154(b) provides as follows: 

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury 
alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary. The reasons for granting or denying 
service-connection in each case shall be recorded 
in full. 

See also 38 C.F.R. § 3.304(d) (1999).

The statute "sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method provided by the statute."  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  First, the 
adjudicator must determine whether the veteran has provided 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, the 
adjudicator must determine whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service."  Third, if these two requirements are met, 
then a presumption arises that the injury or disease is 
service connected.  Then, the adjudicator must determine 
whether there is "clear and convincing evidence to the 
contrary" to rebut the presumption of service connection.  
See 38 U.S.C.A. § 1154(b); Collette, 82 F.3d at 393; Caluza, 
7 Vet. App. at 508.

While section 1154(b) certainly relaxes the evidentiary 
burden for a combat veteran, it is important to note what 
section 1154(b) pertains to.  "Section 1154(b) deals with 
the question whether a particular disease or injury was 
incurred or aggravated in service -- that is, what happened 
then -- not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required."  Caluza, 7 Vet. App. at 
507.  The Court succinctly restated this holding in a recent 
case:  "Section 1154(b) necessarily focuses upon past combat 
service and, for this reason, it does not constitute a 
substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service."  Kessel v. Brown, 13 Vet. App. 9, 17 (1999). 

In the context of this particular claim, the Board may accept 
the veteran's statements that he injured his right eye when a 
foreign object hit his right eye during combat on board a 
naval vessel.  However, he has not provided evidence of a 
causal nexus between any such in-service injury and any 
current right eye disability.  First, the veteran has not 
indicated that he received any treatment for a right eye 
disability or symptoms for many years after service; 
therefore, there are no additional treatment records that may 
have discussed the etiology of any disability of the right 
eye.   

There are treatment records of ongoing treatment for eye 
conditions, including a December 1995 VA treatment record 
noting that an old right eye corneal foreign body is not 
causing any current problem.  (A December 1996 VA treatment 
record described the foreign body as metallic.)  However, 
there are no treatment records that ascribe any current right 
eye problem to either a foreign body or, more pertinently, to 
a foreign body that was lodged in the right eye cornea during 
service.  Indeed, the veteran's February 1946 separation 
examination noted no diseases or anatomical defects of the 
eyes and there is no mention in the few available service 
medical records of a foreign body in the veteran's right eye 
at any time during his active service.  In addition, 
significantly, there is no competent evidence that discusses 
a causal relationship between any current right eye 
disability and any in-service right eye injury.  The 
veteran's lay statements that his vision changed after the 
injury are not sufficient to render the claim well grounded 
because the veteran is not competent to render an opinion on 
a matter requiring medical knowledge.

Accordingly, the veteran's service connection claim for 
residuals of a right eye injury is not well grounded.


ORDER

A claim for service connection under 38 U.S.C.A. § 1151 for a 
bilateral knee disability due to bilateral total knee 
replacements performed at a VA facility in 1996 is well 
grounded.  To this extent only, the veteran's appeal of the 
section 1151 claim is granted.  Service connection for a 
hearing loss disability is denied as not well grounded.  
Service connection for residuals of a right eye injury is 
denied as not well grounded.






REMAND

The Board is of the opinion that additional evidentiary 
development is necessary before further disposition of the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
disability resulting from bilateral knee replacements.  

In a September 1998 letter, one of the veteran's children 
described certain experiences in attempting to obtain VA 
treatment for the veteran's bilateral knee problems.  
Apparently, the veteran sought medical advice from several VA 
physicians and from a physician's assistant, all of whom are 
named in the September 1998 letter.  According to the 
veteran, these VA physicians have treated the veteran or 
reviewed the veteran's records on various occasions and have 
information that is relevant to the disposition of this 
claim.  On remand, the RO should request that the two VA 
physicians and the VA physician's assistant provide records 
of any written reports that they provided to the veteran in 
connection with the consultations described in the September 
1998 letter.  In addition, the RO should request that these 
VA medical personnel submit statements in writing describing 
their recollections of their discussions with the veteran.

The Board notes that even if the veteran's claim were not 
well grounded, there would have been an obligation to inform 
the veteran of the need to submit the evidence relating to 
the opinions of the VA medical personnel as described in the 
September 1998 letter.  In Robinette v. Brown, 8 Vet. App. 
69, 77, 80 (1995), the Court held that, under certain 
circumstances where VA is on notice of the possible existence 
of relevant evidence, VA is statutorily required to notify a 
claimant of the need to submit that evidence in order to 
"complete" an application for benefits.  See 38 U.S.C.A. 
§ 5103(a) (West 1991).  The September 1998 letter placed VA 
on notice of records that are relevant to the specific 
questions at issue in the veteran's claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996).  However, in light of the 
Board's determination that the section 1151 claim is well 
grounded, VA's duty to assist has been triggered, and VA is 
now obligated to seek to obtain this evidence that is 
reportedly relevant to the veteran's section 1151 claim.  

Additionally, the precise nature of the veteran's current 
disability is unclear.  The veteran has described the 
increasing amount of pain that he has had in his knees since 
the 1996 total knee replacements as well as other symptoms 
such as snapping and clicking.  However, other VA records 
describe good range of motion.  In light of the conflict 
between the veteran's subjective symptoms and the treatment 
records detailing the aftermath of the total knee 
replacements and the subsequent corrective knee surgeries, 
the Board is of the opinion that a VA examination is needed 
to assess the veteran's current knee disability, if any, and 
to discuss whether any such current disability is 
attributable to VA total knee replacements performed in 1996.  
This VA examination should be conducted after the RO has 
obtained records and/or statements from the VA physicians and 
physician's assistant as described previously.  The examining 
VA physician should review all of the treatment records and 
statements and should render an opinion as to the etiology of 
any current knee disability, with a specific discussion of 
whether any such knee disability is attributable to the 1996 
total knee replacements.

Finally, in April 1997, the veteran expressed a desire to 
testify at a hearing before the RO.  At that time, the RO had 
not yet issued a decision and it consequently informed the 
veteran that there would be no hearing officer hearing.  In 
order to ensure that the RO has accommodated the veteran's 
desire to testify at a hearing, on remand, the RO should 
ascertain from the veteran whether he seeks a hearing.  The 
Board notes that the RO needs to ascertain the veteran's 
desire for a hearing only with respect to his section 1151 
claim relating to the bilateral knee replacements.  At the 
time of his request for a hearing, he had not yet filed 
service connection claims for hearing loss disability or for 
residuals of a right eye injury; he filed those claims in 
September 1997.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO must ascertain the names and 
address of the two VA physicians and one 
physician's assistant described in a 
September 1998 letter from one of the 
veteran's children.  Upon locating these 
VA medical personnel, the RO must seek 
to obtain from these medical personnel 
copies of any records relating to their 
assessment of treatment of the veteran's 
knee disability and statements 
describing their recollections of their 
discussions with the veteran regarding 
his 1996 total knee replacements and the 
aftermath thereof.

2.  The RO must schedule the veteran for 
a complete and thorough VA examination 
in order to determine the current 
severity of his bilateral knee 
disability.  All necessary range of 
motion tests should be conducted, and 
the results set forth in terms of 
degrees.  The examination should also 
include evaluation of limitation of 
function due to pain, including the 
effect of pain on range of motion, in 
degrees, both actively and passively.  
The examiner should be provided with the 
veteran's claims folder and should 
review the veteran's medical history 
prior to conducting the examination.  In 
the examination report, the examining VA 
physician must render an opinion as to 
the nature of the veteran's current knee 
disability, if any, and its 
relationship, if any, to the 1996 total 
knee replacements.  All appropriate 
tests and studies should be accomplished 
at this time.  The examination report 
should set forth all pertinent findings 
in a clear, comprehensive, and legible 
manner.

3.  The RO must ascertain from the 
veteran whether he wishes to testify at 
a hearing regarding his claim for 
benefits under section 1151.  If the 
veteran's response is in the 
affirmative, the RO should schedule the 
veteran for a hearing.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if a claim for benefits under 38 U.S.C.A. § 1151 
for disability resulting from bilateral total knee 
replacements performed at a VA facility in 1996 may be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be furnished with a 
supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).
 

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



